Citation Nr: 0013614	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.





INTRODUCTION

The veteran served on active duty from October 1, to November 
5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claim.  The St. 
Petersburg, Florida, RO currently has jurisdiction over the 
claim.

In accordance with his December 1998 request, the veteran was 
scheduled for a personal hearing before a traveling Member of 
the Board in December 1999; however, he failed to report.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  Diabetes mellitus was diagnosed during active service, 
and the veteran is currently shown to suffer from this 
condition. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim, and VA has 
satisfied its duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  Diabetes mellitus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for diabetes 
mellitus is plausible and, therefore, well grounded.  
Sufficient evidence is of record to fairly decide the claim 
and no further development is required.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).
 
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999). 

The RO denied service connection for diabetes mellitus in May 
1998 on the grounds that the condition pre-existed service 
and was not aggravated during service.  However, there is no 
indication in the evidence that the veteran had diabetes 
mellitus prior to service.  His pre-service private medical 
records from Nell E. Nestor, M.D. are negative for complaints 
or findings of diabetes mellitus.  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on his entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

The existence of diabetes mellitus was not noted upon the 
veteran's entry into service in 1997, and there is 
insufficient evidence from which the Board could conclude 
that he had diabetes mellitus prior to service.  Therefore, 
he is entitled to the presumption of soundness.

Diabetes mellitus, which is a chronic condition, was 
diagnosed during the veteran's active service on October 22, 
1997, based upon laboratory findings dated as early as 
October 6, 1997.  See 38 U.S.C.A. § 1101 (West 1991).  Post-
service private medical records from Dr. Nestor, Stephan C. 
Sharp, M.D., and Andrea L. Hayes, M.D. dated in 1997 and 1998 
show current diagnoses of diabetes mellitus.  Although Drs. 
Hayes and Sharp reported that the diabetes mellitus may be a 
result of genetic predisposition, service connection may be 
granted for hereditary diseases which first manifest 
themselves during active service.  See VAOPGCPREC 67-90, 82-
90.  Therefore, as diabetes mellitus was first diagnosed 
during service and the veteran is currently shown to suffer 
from this chronic condition, service connection for diabetes 
mellitus is warranted. 


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

